Citation Nr: 1428240	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-44 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for posttraumatic arthritis, right knee, status post anterior cruciate ligament (ACL) reconstruction and medial meniscectomy, residuals of injury.

2.  Entitlement to service connection for a low back condition, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran and his spouse testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The issue of entitlement to secondary service connection for a hip condition has been raised by the record, but does not appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

During the period under review (which excludes an already established period of temporary total rating from March 1, 2011 through April 30, 2011), the Veteran's right knee disability has been manifested by full extension, and flexion of no less than 90 degrees, with subjective complaints of instability and some objective findings of such, consistent with no more than moderate lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's right knee status post anterior cruciate ligament (ACL) reconstruction and medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a separate 10 percent rating for post-traumatic arthritis of the right knee have been met during the course of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated January 2009.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist.  In this case, the VA obtained service treatment records, post-service VA and private treatment records, and VA examination reports.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning the symptomatology, treatment and functional impairment related to his knee disability was obtained.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

Service connection for the Veteran's right knee disability was established in a January 1996 rating decision, and the Veteran's rating was increased to 20 percent in a November 1997 decision.  The increased rating claim at issue here was submitted in December 2008.  As previously noted, the period under review is exclusive of an already established temporary total rating from March 1, 2011 through April 30, 2011 for surgical convalescence.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded a VA knee examination in July 2009, at which time he reported right knee symptoms of pain, swelling, and giving way.  He also reported instability, stiffness, weakness, repeated effusions, and decreased speed of joint motion.  He reported weekly flare-ups that were moderate in severity, and indicated he had difficulty with standing and walking, as well as with excessive physical activity.  The Veteran indicated he had marked limitation of motion and function, with pain on movement and inability to straighten his knee.  His symptoms were relieved by rest, Advil or Tylenol, and local heat.  Upon physical examination, the examiner reported a normal gait and no abnormal weight bearing.  He noted bony joint enlargement, crepitus, grinding, meniscus abnormality, and guarding of movement, but no instability.  Range of motion testing demonstrated extension to 0 degrees and flexion to 105 degrees.  The examiner indicated that there was objective evidence of pain with repetitive motion, but that there were no additional limitations after three repetitions.  X-rays of the knee revealed degenerative joint disease and evidence of previous knee surgery.  The examiner diagnosed posttraumatic arthritis of the right knee, status post ACL reconstruction and medial meniscectomy.  

In January 2011, the Veteran was seen by a private physician, and reported pain in his knee, as well as occasional popping and giving way, but no gross instability.  Upon examination, the physician noted no gross effusion or bruising.  He indicated there was no gross swelling and no significant instability.  He noted that previous diagnostic imaging showed slight degenerative changes.  The physician reported the Veteran's right knee had full range of motion, from 0 to 140.  However, he recommended proceeding with surgical arthroscopy to address the Veteran's ongoing pain.

The Veteran was afforded a second VA knee examination in June 2011.  At that time the Veteran described symptoms of pain, giving way, instability, stiffness, weakness, and decreased speed of joint motion in his right knee.  He indicated that he had constant flare-ups that were moderate in severity, and stated he could not go up stairs or perform any strenuous physical activity.  Upon physical examination, the Veteran reported tenderness at the medial aspect of his right knee.  The examiner reported crepitation, but no meniscus or patellar abnormality, abnormal tendons or bursae, grinding, clicks or snaps, or instability.  Range of motion testing demonstrated extension to 0 degrees, and flexion to 105 degrees.  The examiner indicated that there was objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions.  The examiner reported that an x-ray taken in March 2011 incidentally noted moderate degenerative changes in the right knee, with evidence of a previous knee surgery. 

During VA treatment in November 2011, the provider noted that the Veteran was continuing to experience pain and swelling, and was having mobility issues.  Upon physical examination, the provider stated that there was no significant instability, but some swelling and tenderness.  The Veteran demonstrated full range of motion on extension, and flexion to 115 degrees before pain.  The provider diagnosed the Veteran with traumatic arthritis of the right knee with pain and a varus deformity, and referred him for evaluation for a total knee arthroplasty.  X-ray imaging showed moderate degenerative changes of the right knee and a small knee joint effusion.  

During his January 2012 hearing, the Veteran testified that he experienced instability in his knee, as well as swelling and severe pain.  He indicated that he could not walk for long distances or stand for long periods of time, which he had to do in his profession as a teacher.  He also indicated that he wore a knee brace for stability.  The Veteran stated he had to stop coaching and refereeing due to his knee disability.  His wife testified that the Veteran's right knee disability has limited the activities he is able to do, such as walking the dogs and participating in recreational sports, and that he is not comfortable in any position for a long period of time.  She also indicated that his knee disability hinders his ability to walk across the school campus where he teaches, as well as his ability to stand and move around during his class periods.  The Veteran indicated he took Aleve and Advil for his knee pain, and that he was scheduled for a VA orthopedic appointment later that day to discuss the possibility of knee replacement surgery.

Subsequent treatment records indicate that the Veteran received the arthroplasty evaluation in January 2012 as scheduled.  At that time, the Veteran reported feelings of instability.  Physical examination revealed mild swelling, a negative Lachman test, 1 to 2+ medial instability, but no lateral instability.  The physician ordered crutches for the Veteran to use as needed, and recommended swimming and recumbent bicycle exercises.  A total knee arthroplasty was not recommended, due to his age.  In May 2013, the Veteran was seen for a right Achilles tendon injury and continuing knee pain.  Range of motion testing showed full extension, and flexion to 90 or 100 degrees.  The physician indicated that he was ordering an unloading knee orthosis due to the extent of the Veteran's continuing knee pain.  At a physical therapy treatment session in August 2013, the Veteran reported that he was able to run and referee, but that he required medication, elevation, and ice after the games.

An MRI conducted in March 2014 revealed no visible ACL, remnants of the reconstructed ACL at the tibial tunnel, no anterior athrofibrosis, a medial meniscus tear in the posterior horn and body, an anterior horn remnant, and a significant hyaline articular cartilage irregularity in the medial compartment.  
Upon review of the record, the Board notes that in the July 2009 rating decision, the RO recharacterized the Veteran's disability to include post traumatic arthritis, but continued the 20 percent rating because there was no objective evidence of instability and range of motion did not rise to a compensable level.  

In light of the recent MRI showing irregularities in the cartilage and meniscus, the January 2012 mention of some medial instability but no lateral instability, and considering the Veteran's continued reports of his knee being unstable and giving way, the Board will resolve all doubt in the Veteran's favor and find that the 20 percent rating previously assigned under Diagnostic Code 5257 is warranted solely for instability, and that a separate rating for arthritis is now warranted under Diagnostic Code 5010-5260, during the period of the claim.  

However, higher ratings are not warranted for either lateral instability or the arthritis.  Although the Veteran has stated that his knee is unstable and gives way, his knee has generally been found to be stable on objective testing.  In January 2012, some medial instability was noted, but there was no lateral instability.  The MRI findings suggest an objective reason for the noted medial instability, but do not address the actual level of such.  In any event, the Board finds that severe lateral instability is not shown by the evidence, nor is there severe subluxation identified.  Accordingly, the 20 percent rating based under Diagnostic Code 5257, which is assigned for moderate lateral instability or subluxation, adequately addresses the subjective complaints of giving way as well as the objective findings.  Accordingly, a 30 percent rating is not warranted under this Code. 

Additionally, at no time during the course of the appeal has right knee flexion been limited to a compensable degree, nor has limitation of right knee extension been noted.  While the Veteran has reported pain and weakness, and that objective evidence of pain following repetitive motion was reported by the VA examiners, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support a compensable evaluation under Diagnostic Codes 5260 or 5261 even considering his subjective complaints and functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca, 8 Vet. App. 202 (1995).  However, as there has been noncompensable limitation of motion noted, the Board finds that a 10 percent rating, but no higher, is warranted under Diagnostic Code 5010.  

Under that Code, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned. 38 C.F.R. § 4.71, Diagnostic Code 5003.  

In this case, as the limitation of motion would be noncompensable under Diagnostic Codes 5260 and 5261, an evaluation in excess of 10 percent is not warranted for his arthritis.  Furthermore, as there has been no time when both flexion and extension have been limited to a compensable degree, separate ratings under Diagnostic Code 5260 and 5261 are not warranted.  VAOPGCPREC 9-2004.

The Board has considered the Veteran's, his wife's, and his representative's statements regarding the difficulty the Veteran experiences walking, standing, running, climbing stairs, and performing activities of daily living, as well as his subjective symptoms, including pain and instability, and afforded the Veteran the benefit of the doubt to establish a higher overall rating for his right knee disability.  However, the Board concludes that the medical findings on objective examination are of greater probative value than the lay allegations regarding the severity of the Veteran's right knee disability, especially considering the Veteran's report in August 2013 of being able to run and referee, albeit requiring medication, elevation, and ice after the games.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent under Diagnostic Code 5257 and in excess of 10 percent under Diagnostic Code 5010.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria, with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent status post right ACL reconstruction and medial meniscectomy, residuals of injury is denied.

Entitlement to a separate 10 percent rating for posttraumatic arthritis, right knee, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



REMAND

The Veteran seeks service connection for a low back condition, to include as secondary to a service-connected right knee disability.  The Board concludes that an additional opinion is needed prior to adjudication of this issue.

In denying the Veteran's claim for service connection, the RO relied on a July 2009 VA examination report wherein the examiner opined as to whether the service-connected right knee disability caused the Veteran's low back condition.  However, secondary service connection may also be established when a service-connected disability aggravates a nonservice-connected disability.  Specifically, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

A temporary or intermittent flare-up of a preexisting condition does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board finds that an additional medical opinion is needed.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private providers who have treated him for a low back condition since October 2009.  After securing any necessary authorization, request any relevant records identified.  In addition, obtain relevant VA treatment records dating since November 2013.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination.  The claims file and any relevant electronic treatment records should be reviewed by the examiner in conjunction with the claim.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the low back condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected right knee disability.  Please explain why or why not.  If the provider finds the low back condition has been permanently worsened beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the back disability.  A rationales for the opinions reached should be provided.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


